[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION CT Page 1334
On April 20, 1992, the parties entered into a stipulation (modifying a prior stipulated judgment of February 21, 1992) in which judgment would enter for the plaintiff on his fifth count (dissolution of family owned corporations) with injunctive relief as the sole remedy. Hearings were to be held on the value of the corporate assets with a determination first on the value of Gaski Oil Service, Inc. On April 22, 1992, this court found said value to be $320,342.50.
The second hearing concerned the fair market value of the real property of Gaski Realty, Inc. After a delay due to alleged environmental problems and a modification of the agreement concerning the number of witnesses, the hearing commenced on December 22, 1992 and a joint memorandum was furnished to this court on or about January 12, 1993. The parties agreed both in the April 20, 1992 stipulation and at the hearing, that the value of two properties, Lots 12 and 17 Nellie Road, Wellfleet, Massachusetts is $226,900.00 and $175,700.00, respectively.
The parties further stipulated that they were almost in agreement as to the two-family property on Frederick Street, Bristol, Connecticut with the plaintiff's value at $122,000.00 and the defendants' value at $120,000.00. Similarly, the plaintiff valued the tanks/garage facility on Frederick Street as $55,000.00 and the defendants as $45,000.00. This court finds the two-family is valued at $121,000.00 and the tank property at $50,000.00.
After hearing the testimony and reviewing the appraisals of the two appraisers, namely, James Calciano for the plaintiff and Edward Heberger for the defendants, this court concludes that the fair market value for the following properties is:
(1) 180-184 Main Street   $145,000.00
(2) 57 Brook Street         20,000.00 CT Page 1335
(3) Central Street          25,000.00
(4) 550 Broad Street       675,000.00
For 571-579 (aka 681) Broad Street, in addition to the testimony of Messrs. Calciano and Heberger, the court heard testimony from Kenneth A. Wolslegel, the Senior Consultant/Project Manager for Enviro Science Consultants Inc. and Theodore J. Stevens, P.E., principal hydrogeologist with Ground Water Inc. These witnesses testified to soil and groundwater contamination problems on the site. After hearing the testimony of all four witnesses, reviewing their reports and credentials, taking into account the environmental issues and the expansion issues, this court concludes that the fair market value of 571-579 Broad Street is $425,000.00
The parties have stipulated to certain mortgages and loans outstanding: (1) corporate mortgage of $1,615,000.00, (2) corporate loan (unsecured) of $30,000.00, (3) officer loans of $450,150.00 and (4) an individual loan of $111,057.00. Further, the plaintiff's share of the assets is 30%.
This court therefore finds the value of the real property of Gaski Realty, Inc. as:
     Lot 12 Nellie Road                    $ 226,900.00 Lot 17 Nellie Road                      175,700.00 Frederick Street (2 family)             121,000.00 Frederick Street (tanks/garage)          50,000.00 180-184 Main Street                     145,000.00 57 Brook Street                          20,000.00 Central Street                           25,000.00 550 Broad Street                        675,000.00 571 Broad Street                        425,000.00 ------------- TOTAL                       $1,863,600.00
    less: mortgage    $1,615,000.00 loan            30,000.00 loan           450,150.00 ------------ $2,095,150.00        2,095,150.00 ------------ CT Page 1336 TOTAL          $(231,550.00)
    30% of ($231,550.00)                   $ (69,465.00) plus individual loan (per stipulation)                        111,057.00 ------------ Total due Plaintiff from Gaski Realty Inc.                     $ 41,592.00
MARSHALL K. BERGER, JR. JUDGE, SUPERIOR COURT